Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2015

                                     No. 04-15-00213-CV

                               IN THE INTEREST OF A.J.R.,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014EM501263
                       The Honorable Nick Catoe, Jr., Judge Presiding

                                        ORDER
        Appellant has filed a document in this court entitled “Notice to Withdraw Administrative
Writ of Withholding.” No clerk’s record has yet been filed, but it appears the appeal is from an
order of child support. In appellant’s notice, which we interpret as a motion, he seems to
contend the trial court’s writ to withhold child support – which was apparently attendant to the
child support order – must be withdrawn because the trial court lacked jurisdiction over him,
among other things. This is a complaint that should be included in appellant’s brief when it is
filed, which will be after the complete appellate record is filed. Accordingly, we DENY
appellant’s motion.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court